NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR O. FUENTES CANAS,                          No.   19-71901

                Petitioner,                      Agency No. A092-169-454

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Oscar O. Fuentes Canas, a native and citizen on El Salvador, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in El Salvador and

thus is not entitled to relief from his reinstated removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We

deny in part and grant in part the petition for review, and we remand.

       In his opening brief, Fuentes Canas does not challenge the IJ’s determination

that he did not have a reasonable fear of torture in El Salvador. See Rizk v. Holder,

629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to

raise it in the opening brief).

        As to Fuentes Canas’s reasonable fear of persecution, the IJ found that

Fuentes Canas’s claim regarding his son’s status as a police officer was not

cognizable. However, the IJ failed to address Fuentes Canas’s social group claim

as it related to his family membership. See Sagaydak v. Gonzales, 405 F.3d 1035,

1040 (9th Cir. 2005) (the agency is “not free to ignore arguments raised by a

petitioner.”). Thus, we grant the petition for review and remand to the IJ for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

       Fuentes Canas’s motion for stay of removal (Docket Entry No. 1) is denied

as moot.

       The government shall bear the costs for this petition for review.

       PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          2                                      19-71901